Per Curiam.

Section 153.19 of the Health Code is almost totally derived from and is substantially the same as section 53 of the Sanitary Code. In People v. Schildhaus (4 N Y 2d 883 [1958]), the Court of Appeals rejected the contention that section 53 of the Sanitary Code was void for uncertainty, by affirming Schildhaus’ conviction without opinion. Upon the continuing authority of that case, appellant Bisen’s conviction under section 153.19 of the Health Code is now affirmed.
Judgment of conviction affirmed.
Concur: Markowitz, P. J., Dudley and Frank, JJ.